 In the Matterof THE B. F.GOODRICHCOMPANY,DOVER MINES Divi-SIONandUNITEDMINEWORKERS OF AMERICA,DIVISION 2, DIS-TRICT 6Case No. 8-R-19417--Decided January 10, 1946Mr. Jerome Taylor,of Akron, Ohio, for the Company.Messrs. John GrahamandIra Nelson,New Philadelphia, Ohio, forthe Mine Workers.Messrs. C. N. Burchfieldand TV. E.Turney,Canton, Ohio, for theOperating Engineers.Mr. Benj. E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by ' UnitedMineWorkers of America,Division 2, District 6, herein called the Mine Workers, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of The B. F. Goodrich Company, DoverMines Di-vision, Strasburg, Ohio, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore George F. Hayes, Trial Examiner.The hearing was held atNew Philadelphia, Ohio, on September 6, 1945.The Company, theMine Workers, Truck Drivers Local 318, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, hereincalled Teamsters, International Union of Operating Engineers, LocalNo. 18, herein called the Operating Engineers 1 appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on theissues.The Trial Examiner's ruling made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.1Although the Operating Engineers appeared and participated,at the close of the hearingitwithdrewfrom the proceeding and waived all interest therein.65 N. L. R. B, No. 70.386 THE B.F. GOODRICHCOMPANY,DOVER MINES DIVISION387Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe B. F. Goodrich Company is a New York corporation with itsprincipal plate of business in Akron, Ohio, where it is engaged in themanufacture and distribution of rubber and rubber products.TheDover Mines Division, the only operation involved in this proceeding,operates a strip mine near Strasburg, Ohio, where it produces approx-imately 325,000 tons of coal annually for use at its Akron plant.TheCompany annually produces finished products valued inexcess of$100,000,000, 75 percent of which is shipped to points outside the Stateof Ohio.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnitedMineWorkers of America, Division 2, District6, is an un-affiliated labor organization admitting to membership employees ofthe Company.Truck Drivers Local 318, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, is a labor organiza-tion, affiliated with the American Federation of Labor admitting tomembership employees of the Company.International Union of Operating Engineers, Local No. 18, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn lateJuly 1945, theMineWorkers requested recognition as thebargaining representative of the Company's production and mainte-nance employees,and onJuly 26, 1945, filed its petition herein.TheCompany refused to accord recognition to the Mine Workers on theground that its employees are covered by existing contracts with theOperatingEngineersand Teamsters, respectively, which contracts itcontends preclude a present determination of representatives.TheTeamstersurges its contract as a bar only insofar as employees cov-ered thereby are sought to be included in the unit requested by theMineWorkers .22The only employees covered by the Teamsters'contract and sought to be included bythe Mine workers are pit truck drivers,who are hereinaftei excluded. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 20, 1945, the Company and the Operating Engineers exe-cuted a contract 3 which provided,inter alia,that it was to remain inforce for a term ending October 1, 1945, and from year to year there-after in the absence of notice in writing by either party at least 30days prior to the yearly expiration date. Inasmuch as the MineWorkers notified the Company of its representation claim and filedits petition herein prior to the automatic renewal date of the fore-going contract, we find that the contract constitutes no bar to theinstant proceeding.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the Mine Workers represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Mine Workers requests a unit composed of all production andmaintenance employees of the Company, including pit truck drivers,but excluding public highway truck drivers, garage employees, fore-men, and all other supervisory employees.The Company takes noposition other than to urge that the appropriate units be establishedin conformity with its respective contracts with the Operating Engi-neers and the Teamsters.The Teamsters is interested only in exclud-ing all truck drivers, including pit truck drivers.As indicated above, the Operating Engineers has relinquished allclaim to employees previously represented by it.We see no reason,therefore, to confine the unit to such employees, as requested by theCompany.Pit truck drivers:Both Public highway and pit truck drivers havebeen bargained for on the basis of a separate unit and are presentlycovered by the Teamsters' contract with the Company, which does notexpire until June 30, 1946.°Accordingly, we shall exclude these em-ployees from the unit.8The Operating Engineers' contract covers shovel operators, shoveloilers, bulldozer men,plumbers, and oilersThe contract does not cover tipple men and welders, who, as far asthe record shows, comprise the remaining production and maintenanceemployees other thantruck drivers4At the hearing the Operating Engineers notified the Company that it was cancelling thecontract, inasmuch as it was withdrawing its representation claims in favor of the MineWorkers5The Field Examiner reported that the Mine Workers submitted 27 cards, bearing thenames of 27 employees, listed on the Company's payrollof August 6, 1945, and that thecards are dated July 1945.The Engineers and the Teamsters rely upon their contracts with the Companyto supporttheir respectiveinterestsin thepresent proceeding.There are approximately 41 employees in the appropriate unit.°Although the Teamsters' contract refers only to "truck drivers," theuncontradictedevidence shows that both public highway and pit truckdrivers arecovered thereby. THE B. F. GOODRICH COMPANY, DOVER MINES DIVISION389We find that all production and maintenance employees of the Com-pany at its Strasburg, Ohio mine, but excluding all truck drivers, ga-rage employees, foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. 'rHE: DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropri ate unit -,`-lho were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.?DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECFrED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The B. F. Good-rich Company, Dover Mines Division, Strasburg, Ohio, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eighth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be rep-resented by United Mine Workers of America, Division 2, District6, for the purposes of collective bargaining.7 Since the Operating Engineers indicated at the hearing that it does not want its nameto appear on the ballot,we shall not direct its inclusion